—In an action to recover damages for, inter alia, breach of fiduciary duty, the defendant Basilios Kapsalis appeals from so much of an order of the Supreme Court, Queens County (Golar, J.), dated September 4, 1997, as denied that branch of his motion which was to dismiss the first cause of action asserted in the amended complaint which was to recover damages for breach of fiduciary duty on the ground, inter alia, that it was barred by the Statute of Limitations (see, CPLR 3211 [a] [5]).
Ordered that the order is reversed insofar as appealed from, on the law, that branch of the appellant’s motion which was to dismiss the first cause of action of the amended complaint *324insofar as asserted against him is granted, and the action against the remaining defendant is severed.
Although the plaintiff sought to recast her cause of action against the defendant Basilios Kapsalis, a Greek Orthodox priest, as one to recover damages for breach of fiduciary duty, the gravamen of the complaint is that he sexually assaulted her. “Regardless of how it is pleaded, sexual [assault] is an intentional tort subject to a one-year Statute of Limitations” (Sharon B. v Reverend S., 244 AD2d 878; see also, Joshua S. v Casey, 206 AD2d 839), which had run when this action was commenced.
In light of our determination it is unnecessary to consider the appellant’s remaining contention. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.